Case 1:19-cv-02794-DLI-SJB Document 17 Filed 02/11/20 Page 1 of 10 PageID #: 70



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
JUN CUI,

                                       Plaintiff,                   REPORT &
               -against-                                            RECOMMENDATION
                                                                    19-CV-2794-DLI-SJB
O2 KOREAN BBQ, SUNG HO CHOI,

                                        Defendants.
----------------------------------------------------------------X
BULSARA, United States Magistrate Judge:

       Plaintiff Jun Cui (“Plaintiff”) filed a motion seeking approval of the settlement

agreement reached by Plaintiff and Defendants O2 Korean BBQ1 (“O2 BBQ”) and Sung

Ho Choi2 (“Cho”) in this Fair Labor Standards Act (“FLSA”) and New York Labor Law

(“NYLL”) case. (Mot. for Settlement Approval dated Aug. 28, 2019 (“Mot.”), Dkt. No. 11;

Settlement Agreement dated Aug. 28, 2019 (“Settlement Agreement”), attached as Ex. A

to Mot. for Settlement Approval, Dkt. No. 11). The motion for approval of the settlement

agreement was referred for report and recommendation by the Honorable Dora L.

Irizarry. (Order Referring Mot. dated Aug. 29, 2019). The Court has reviewed the

settlement agreement for approval under Cheeks v. Freeport Pancake House, Inc., 796

F.3d 199 (2d Cir. 2015). For the reasons below, it is respectfully recommended that the

motion be granted and the settlement agreement be approved.




       1 A search of the New York State Department of State’s website does not yield any
results for “O2 Korean BBQ.” A different entity O2 BBQ CORP, a corporation
incorporated in the State of New York, also shares the address listed in the Complaint
for O2 Korean BBQ. (Compl. dated May 13, 2019, Dkt. No. 1 ¶ 8).

       The Settlement Agreement states that Sung Ho Cho was incorrectly identified as
       2

“Sung Ho Choi” in the Complaint. (Settlement Agreement at 1).
Case 1:19-cv-02794-DLI-SJB Document 17 Filed 02/11/20 Page 2 of 10 PageID #: 71



                    FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff filed this action on May 13, 2019, alleging FLSA and NYLL claims,

including class and collective allegations. (Compl. at 1). A summons was then issued,

(Summons Issued dated May 13, 2019), but the next filing from any party in the case

was Plaintiff’s notice that he wished to voluntarily dismiss the case without prejudice

under Rule 41(a)(1)(A)(i), (Notice of Voluntary Dismissal dated June 10, 2019, Dkt. No.

7). After Judge Irizarry referred the matter, (Order dated June 12, 2019), the Court held

a status conference, (Min Order dated June 24, 2019). Plaintiff later notified the Court

that the parties had reached a settlement. (Notice of Settlement dated July 19, 2019,

Dkt. No. 9). A motion for approval of a settlement agreement reached between Plaintiff

and Defendants (the “Settlement Agreement”) was filed on August 28, 2019, and Judge

Irizarry referred the motion, (Order Referring Mot. dated Aug. 29, 2019). The Court

held a Cheeks fairness hearing on December 16, 2019, which Cho attended in person.

(Min. Entry dated Dec. 16, 2019).

       The terms of the Settlement Agreement afford Plaintiff with a gross sum of

$37,500, to be paid in eight installments. (Settlement Agreement at 2–3). A total of

$518 in costs and $12,327.33 in attorney’s fees are to be paid from the gross amount to

Plaintiff’s counsel. (Id. at 2; Mot. at 3). Affidavits of Confession of Judgment are

attached in the event of default by either Defendant. (Settlement Agreement at 4). The

Settlement Agreement provides that Plaintiff will release all FLSA and NYLL claims,

except for claims that cannot be waived by law, including claims arising after the date of

the Agreement and those related to government investigations. (Id. at 4–5).




                                             2
Case 1:19-cv-02794-DLI-SJB Document 17 Filed 02/11/20 Page 3 of 10 PageID #: 72



                                      DISCUSSION

I.     Corporate Defendant’s Failure to Appear Does Not Preclude Cheeks Approval

       As an initial matter, neither defendant has been served with the Complaint, nor

has either entered an appearance on the docket, filed an answer, or otherwise responded

to the Complaint. Cho appeared in-person at the Cheeks hearing, proceeding pro se.

(See Min. Entry dated Dec. 16, 2019). O2 BBQ, however, as a corporate entity, cannot

proceed pro se and has never appeared. See La Barbera v. Fed. Metal & Glass Corp.,

666 F. Supp. 2d 341, 348 (E.D.N.Y. 2009) (“[C]orporations cannot proceed in federal

court pro se.”) (citing Shapiro, Bernstein & Co. v. Cont’l Record Co., 386 F.2d 426, 427

(2d Cir. 1967) (per curiam)). Plaintiff has not sought an extension of time to serve the

Complaint and litigate against Defendants, instead electing to settle.

       The Court does not believe that the absence of an appearance by the corporate

entity at any point, including at the Cheeks hearing, precludes approval of the

Settlement Agreement.3 Being able to appear in Court and having authority to settle are

two separate things. Cho, the individual defendant, can bind the corporate defendant to

a settlement as its owner, principal, and/or agent. (Compl. ¶ 10 (“Defendant Choi is the

owner, officer, director and/or managing agent of O2 Korean BBQ at 45-53 Bell Blvd,

Bayside, NY 11361 and participated in the day-to-day operations of O2 Korean BBQ.”));

see generally Sound Around, Inc. v. CE Elec. Sales Corp., No. 98-CV-1051, 1998 WL

199871, at *1 (E.D.N.Y. Mar. 16, 1998) (“The court will follow the general rule that,

where a corporate agent is known to be acting and has actual authority to act for the



       3Nor does the Court see any reason why the failure to serve Cho would preclude
Cheeks approval after Cho signed the Settlement Agreement and appeared at the Cheeks
hearing.

                                             3
Case 1:19-cv-02794-DLI-SJB Document 17 Filed 02/11/20 Page 4 of 10 PageID #: 73



corporation, his contracts will bind the corporation [.]”). (Cho signed the Settlement

Agreement on behalf of himself and the corporation. (Settlement Agreement at 7)). This

is possible even though Cho cannot appear on behalf of the corporation to represent the

corporation on a pro se basis.

       And importantly, O2 BBQ has not yet invoked any power of the Court. Both the

Cheeks fairness review—intended to protect the plaintiff-employee’s FLSA rights, not

the defendant-employer’s—and the motion for dismissal are being sought by Plaintiff,

not either Defendant.4 Plaintiff originally sought voluntary dismissal through notice,

(Notice of Voluntary Dismissal dated June 10, 2019, Dkt. No. 7), and Plaintiff filed the

Cheeks motion. (See Mot., Dkt. No. 11). Plaintiff has, however, attached to the

Agreement a stipulation of dismissal with prejudice signed by Plaintiff’s counsel and

Cho for “Pro Se Defendants.” (Stipulation of Dismissal with Prejudice dated Aug. 28,

2019, attached as Ex. B to Settlement Agreement, Dkt. No. 11). The Court should reject

this stipulation and give effect to Plaintiff’s notice of voluntary dismissal, which can be

done since neither Defendant has answered or moved for summary judgment, and

thereby dismiss the action without having to approve a stipulation signed by a

defendant that cannot appear on a pro se basis. (See Notice of Voluntary Dismissal

dated June 10, 2019, Dkt. No. 7 (citing Fed. R. Civ. P. 41(a)(1)(A)(i) (“Subject to . . . any

applicable federal statute, the plaintiff may dismiss an action without a court order by



       4 A Cheeks inquiry is not concerned with the rights of the defendant; the fairness
of the resolution to the plaintiff is the focus. See Cheeks, 796 F.3d at 206 (“Requiring
judicial or DOL approval of such settlements is consistent with what both the Supreme
Court and [the Second Circuit] have long recognized as the FLSA’s underlying purpose:
‘to extend the frontiers of social progress by insuring to all our able-bodied working men
and women a fair day’s pay for a fair day’s work.’” (quoting A.H. Phillips, Inc. v.
Walling, 324 U.S. 490, 493 (1945)).

                                              4
Case 1:19-cv-02794-DLI-SJB Document 17 Filed 02/11/20 Page 5 of 10 PageID #: 74



filing: . . . a notice of dismissal before the opposing party serves either an answer or a

motion for summary judgment.”))). Such a notice need only be signed by Plaintiff. See

In re Amerijet Int’l, Inc., 785 F.3d 967, 973 (5th Cir. 2015) (“Rule 41(a)(1)(A)(i) means

precisely what it says by stating that only the filing of an answer or motion for summary

judgment terminates the plaintiff’s unilateral right to dismiss the action by notice.”

(quotations omitted)); e.g., Escobar v. Fresno Gourmet Deli Corp., No. 16-CV-6816,

2016 WL 7048714, at *1, *5 (S.D.N.Y. Dec. 2, 2016) (dismissing FLSA case with

prejudice after plaintiff filed notice of voluntary dismissal under Rule 41(a)(1)(A)(i)

signed only by plaintiff’s counsel and after court conducted Cheeks review).

          The court in Burgos v. San Miguel Transportation, Inc., No. 16-CV-5929, 2016

WL 7015760 (S.D.N.Y. Dec. 1, 2016), reasoned that a corporation’s nonappearance does

not preclude Cheeks review of a settlement to which the corporation is a party. 2016 WL

7015760, at *1 n.1. While corporations may not proceed pro se, “for limited purposes,

an exception may apply permitting an agent of a corporation [other than an attorney] to

represent a corporation when the agent is a party to the action.” Id. (collecting cases).

The court found that this exception applies for the limited purpose of settling” a FLSA

action. Id. The Court ultimately approved the settlement as consistent with Cheeks. Id.

at *3; Burgos v. San Miguel Transp., Inc., No. 16-CV-5929, 2016 U.S. Dist. LEXIS

172963, at *4 (S.D.N.Y. Dec. 14, 2016) (dismissing case with prejudice after finally

approving settlement agreement having received further information about attorney’s

fees).5



        In Sarker v. Hollis-PJ, Inc., No. 18-CV-2406, 2019 WL 1435880 (E.D.N.Y. Feb.
          5

20, 2019), reported and recommendation rejected, 2019 WL 1433079 (Mar. 29, 2019),
the Court recommended in the context of a Cheeks review that a corporate defendant in
a FLSA action be required to get counsel and file a notice of appearance. 2019 WL

                                              5
Case 1:19-cv-02794-DLI-SJB Document 17 Filed 02/11/20 Page 6 of 10 PageID #: 75



       Not approving this settlement as to the corporate entity, and forcing Plaintiff to

litigate, would only impose costs on the Plaintiff and his counsel, with little to no benefit

in return. There is nothing to indicate that proceeding against the corporate defendant

would accrue to Plaintiff any additional recovery. (It is almost certain that the corporate

entity, if service is properly effectuated, would default, and Plaintiff would be forced to

seek recovery via default, as opposed to obtaining a sum certain through a settlement

negotiated by the corporation’s owner and/or principal.)




1435880, at *2. Ultimately, the District Court in Sarker permitted the voluntary
dismissal of the case against the corporate defendant because there was no settlement.
2019 WL 1433079, at *2.

        Sarker is not this case. For one thing, the recommendation to get counsel was
premised on the Second Circuit’s decision in Grace v. Bank Leumi Trust Co. of New
York, 443 F.3d 180, 191–94 (2d Cir. 2006). Sarker, 2019 WL 1435880, at *2. Grace
involved a motion to set aside a judgment against a corporate defendant on the grounds
that the pro se coporation had not consented to the agreement upon which the
judgment was predicated. 443 F.3d at 193. But importantly, the Second Circuit
recognized that the situation in Grace was unique and limited the holding to the unique
facts presented there. Id. at 188 (“[W]e limit our decision to the facts of this case, and
hold that where plaintiffs enter into a settlement agreement with a judgment-proof, pro
se defendant with the intent at the time of the settlement to collect from a third party
that allegedly received fraudulent conveyances, and further, they attempt to use the
judgment as a predicate for a fraudulent conveyance action against the third party, the
third party is ‘strongly affected’ by the judgment and entitled to standing to bring a Rule
60(b) motion.”).

        There is nothing in this record to indicate that the corporate defendant lacks
authority to settle this case—and indeed to the contrary, the individual defendant was
the principal and owner of the corporation and therefore can bind the corporation.
Neither Grace or any case requires a court to reject a settlement or dismissal of a FLSA
action against a corporation upon the plaintiff’s motion when the dismissal is on terms
fair to the plaintiff. Should Plaintiff be forced to enforce the settlement against the
corporation in the future, complicated cases may then arise, but those are not present at
this time.

                                              6
Case 1:19-cv-02794-DLI-SJB Document 17 Filed 02/11/20 Page 7 of 10 PageID #: 76



       The Court, therefore, proceeds to evaluate the fairness of the proposed

 agreement, even in the absence of any service of or appearance by the corporate

 defendant.

II.    The Settlement Agreement is Fair under Cheeks

       A FLSA settlement must reflect “a reasonable compromise of disputed issues

 [rather] than a mere waiver of statutory rights brought about by an employer’s

 overreaching.” Le v. SITA Information Networking Computing, USA, Inc., No. 07-CV-

 86 2008 WL 724155, *1 (E.D.N.Y. Mar. 13, 2008) (internal quotations and citation

 omitted); see also Cheeks, 796 F.3d at 200. “District courts typically evaluate the

 fairness of a settlement agreement by considering the factors outlined in Wolinsky,

 which include, among others:

       (1) the plaintiff’s range of possible recovery; (2) the extent to which the
       settlement will enable the parties to avoid anticipated burdens and expenses
       in establishing their respective claims and defenses; (3) the seriousness of
       the litigation risks faced by the parties; (4) whether the settlement
       agreement is the product of arm’s-length bargaining between experienced
       counsel; and (5) the possibility of fraud or collusion.

 Fisher, — F.3d at —, 2020 WL 550470, at *3 (quoting Wolinsky v. Scholastic Inc.,

 900 F. Supp. 2d 332, 335–36 (S.D.N.Y. 2012)). Courts also evaluate the

 reasonableness of attorney’s fees in a FLSA settlement agreement. Id. — F.3d at

 —, 2020 WL 550470, at *8, *10. When evaluating attorney’s fees, Courts should

 not impose hard limits based on proportionality but rather focus on the degree of

 success obtained by counsel and the legal work completed during the litigation.

 Id.

       The Court considers the first several Wolinksy factors, among other

 considerations, in its analysis. The settlement amount as reflected in the Settlement



                                             7
Case 1:19-cv-02794-DLI-SJB Document 17 Filed 02/11/20 Page 8 of 10 PageID #: 77



Agreement provides Plaintiff with a recovery that is substantial and fair in light of

litigation risk and is within the possible range of recovery. Plaintiff is to recover a gross

amount of $37,500, providing him with a net amount of $24,654.67 after attorney’s fees

and costs. (Settlement at 2). Plaintiff argues he was owed $40,365 in back wages and a

total maximum possible recovery of $90,730. (See Mot. at 2; Compl. ¶ 20). Continued

litigation would impose a myriad of additional costs and fees on Plaintiff and open up

the possibility of additional challenges to his suit, which are all resolved with settlement.

Furthermore, the financial status of the corporation is in doubt—as evidenced by its lack

of an appearance through counsel—which makes any additional recovery doubtful. (See

Mot. at 3 (“By settling now rather than litigating further, Plaintiff avoids the risk of

losing at trial or, even if prevailing at trial, avoid the inability to collect due to the

financial hardship faced by Defendants.”)). Thus, Plaintiff’s recovery of 61% of the

unpaid wages, after attorney’s fees, is substantial and fair and within the possible range

of recovery, particularly in light of the risks presented by this litigation. See, e.g.,

Hernandez v. Bolu Inc., No. 17-CV-1202, 2019 WL 294797, at *2 (S.D.N.Y. Jan. 23,

2019) (“[T]he settlement awards Plaintiff with approximately 45% of his asserted

unpaid wages calculation. Given the risks of litigation, . . . the settlement amount is

reasonable.”).

       In addition, the attorney’s fees portion of the settlement, after costs, is for a

reasonable amount in light of the degree of success obtained and the work completed by

counsel. Plaintiff’s counsel will recover $12,327.33 in attorney’s fees, one-third of the

gross settlement amount after costs, and $518 in costs from the settlement. (Settlement

Agreement at 2; Mot. at 3–4). Plaintiff’s counsel billed 48.9 hours at two rates for a

total of $14,002.50 in fees. (Ex. B to Mot., Dkt. No. 11 at 1–3). Most of counsel’s time


                                                8
Case 1:19-cv-02794-DLI-SJB Document 17 Filed 02/11/20 Page 9 of 10 PageID #: 78



was spent working on settlement, which included explaining the terms of settlement

with Plaintiff and working with a pro se defendant, who was acting on behalf of himself

and as a principal of the defendant-corporation and needed a Korean interpreter. (Id.).

The costs are also supported by documentation. (Id. at 3). Thus, the Court finds the

attorney’s fees and costs portions of the settlement to be reasonable in light of the

substantial recovery. See Fisher, — F.3d at —, 2020 WL 550470, at *9–10 (directing

District Court to examine the amount Plaintiff was set to recover compared to achieving

complete success and the tasks counsel completed).

       Further, the release of claims provided for in the agreement is limited in scope.

Plaintiff agrees to waive all FLSA and NYLL claims except those brought by a

government agency. (Settlement Agreement at 4–5). No other claims are waived. This

release is permissible and does not evidence overreach by the employer. See, e.g.,

Dominguez v. Architectural Sign Grp., No. 18-CV-5514, 2019 WL 5257894, at *4

(E.D.N.Y. Oct. 17, 2019) (approving a settlement agreement with “releases . . . limited to

wage and hour claims that were asserted or could have been asserted by plaintiff in this

action and at any time prior to the date of the Settlement Agreement.”).

       Finally, the Settlement Agreement does not impose a duty of confidentiality or

include any other provision offending fairness. See, e.g., Dominguez, 2019 WL

5257894, at *4 (“Finally, there is no provision in the Agreement that would limit

plaintiff’s ability to make truthful statements about his experience litigating this case.”).

                                       CONCLUSION

       For the reasons above and those stated on the record, the terms of the Settlement

Agreement are fair and reasonable, and it is respectfully recommended that the

settlement be approved. The Court also recommends that the stipulation of dismissal be


                                              9
Case 1:19-cv-02794-DLI-SJB Document 17 Filed 02/11/20 Page 10 of 10 PageID #: 79



 rejected and Plaintiff’s notice voluntary dismissal pursuant to Rule 41(a)(1)(A)(i) filed at

 Docket No. 7 be given effect.

        Any objections to the Report and Recommendation above must be filed with the

 Clerk of the Court within 14 days of service of this Report. Failure to file objections

 within the specified time waives the right to appeal any judgment or order entered by

 the District Court in reliance on this Report and Recommendation. See 28 U.S.C.

 § 636(b)(1); Fed. R. Civ. P. 72(b)(2); Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d

 Cir. 2008) (“[F]ailure to object timely to a magistrate [judge’s] report operates as a

 waiver of any further judicial review of the magistrate [judge’s] decision.”).

        Plaintiff is directed to serve this Report and Recommendation on Defendants and

 file proof of such service in the record within two weeks of the date of this Report.

                                                   SO ORDERED.

                                                   /s/ Sanket J. Bulsara Feb. 11, 2020
                                                   SANKET J. BULSARA
                                                   United States Magistrate Judge

 Dated: Brooklyn, New York




                                              10
